DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment to the claims filed October 6, 2021 is acknowledged.  Claim 1 (currently amended) and claims 2-13 (previously presented) will be examined on the merits.  Claims 14-54 were previously canceled.  No claims have been withdrawn from consideration. 

Double Patenting
	Nonstatutory Obviousness-type Double Patenting Rejections
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
With respect to the non-statutory double patenting rejection(s) made in this Office action, note as follows. The use of the terminology “defined in 35 U.S.C. §154 to §156 and §173” in a terminal disclaimer can result in the terminal disclaimer being found improper.  To address this, note that a proper terminal disclaimer need only disclaim the patent’s remaining “full statutory term” as defined in 35 U.S.C., without specifying 35 U.S.C. 154 and 173. This is so, because the “full statutory term” inherently is a statutorily defined item.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 

3.	Claims 1-13 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of copending U.S. Patent Application 16/374751.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of copending U.S. Patent Application 16/374751 represent a species of overlapping scope to the current claims and thus anticipates the current claims.  Both sets of claims teach a blocked-cleavable primer for RNase H2-dependent PCR (rhPCR) comprising the structure 5’-A-B-C-D-E, wherein A is optional and is a tail extension that is not complementary to a target, B is a sequence domain that is complementary to a target, C is a discrimination domain, D is a cleavage domain that, when hybridized to the target, is cleavable by RNase H2, and which comprises an RNA base, and E is a blocking domain that prevents extension of the primer.  While the current claims teach a domain Z located between domains B and E that comprises domains C and D, the current claims also teach an embodiment wherein domain C may be located 5’ to domain D (see claim 2 of the instant claims). 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019). 
With regard to claim 1, Walder teaches a blocked-cleavable primer for RNase H2-dependent PCR (rhPCR) (primers are provided for a hot start PCR assay wherein modified oligonucleotide primers are unable to participate in the amplification reaction until it hybridizes to a complementary nucleic acid sequence and is cleaved to generate a functional 3’ end, see Abstract, paragraph 27, lines 1-16 and paragraph 116, lines 1-17), the primer comprising:
5’-A-B-Z-E-3’ (see blocked primer depicted in Figure 18)
wherein
A is optional and is a tail extension that is not complementary to a target (since this domain optional, in the broadest reasonable interpretation of the claims, it is not required to be taught by the prior art);
B is a sequence domain that is complementary to a target (the primer is activated after it hybridizes to nucleic acid of interest, paragraph 116, lines 12-14 and Figure 18, top);

C,    a discrimination domain (correct hybridization of the primer to the sequence of interest is required for the cleavage reaction to occur, and therefore a region near the cleavage site must be hybridized correctly to allow cleavage and subsequence primer extension from the discrimination site, for it the primer hybridizes incorrectly, such as at an mismatched site, cleavage is inhibited when reaction conditions are optimized, paragraph 133, lines 1-19; also see paragraphs 97 and 102 regarding enhancing discrimination to detect variant alleles and SNPs using the blocked-cleavable primers), and
D,    a cleavage domain that, when hybridized to the target, is cleavable by
RNase H2 (the oligonucleotide primer has a cleavage domain that is recognized and cleaved by a sequence specific nicking agent or nicking enzyme, and is located one to about 15 bases from the 3’ end of the primer, paragraph 102, lines 1-16 and paragraph 131, lines 1-14; marked by X in Figure 18, top); and
E is a blocking domain that prevents extension of the primer (blocking groups are placed at or near the 3’ end of oligonucleotide primer to prevent extension, paragraph 117, lines 1-9 and Figure 18, top, marked as B). 
With regard to claims 2-4, Walder teaches a blocked-cleavable primer wherein the discrimination domain C is located 5’ or 3’ of the cleavage domain D, or overlaps with the cleavage domain D (a region 5’ or 3’ to the cleavage site must be hybridized correctly to allow cleavage and subsequence primer extension from the discrimination site, for if the primer hybridizes incorrectly, such as at an mismatched site, cleavage is inhibited when reaction conditions are optimized, wherein the primers may be modified 
With regard to claims 5-7, Walder teaches a blocked-cleavable primer wherein the discrimination domain C comprises 1-3 RNA bases, or comprises or consists of 1 RNA base, the region comprising the cleavage and discrimination domains may comprise a sequence cleavable by RNase H2 comprising a single RNA residue, or three or more RNA residues, paragraph 103, lines 1-7, paragraph 104, lines 1-8 and paragraph 121, lines 1-6). 
With regard to claim 8, Walder teaches a blocked-cleavable primer wherein the cleavage domain D comprises one or more of the following moieties: a DNA residue, an abasic residue, a modified nucleoside, or a modified phosphate internucleotide linkage (the cleavage domain may comprise a modified nucleotide, such as a 2’-fluoronucleotide residue, or two adjacent 2’-fluoro residues, paragraph 104, lines 1-8 and paragraph 124, lines 1-6). 
With regard to claims 9 and 10, Walder teaches a blocked-cleavable primer wherein a sequence flanking the cleavage domain D contains one or more internucleoside linkages resistant to nuclease cleavage, wherein the one or more internucleoside linkages resistant to nuclease cleavage is a phosphorothioate linkage (the primers may be modified to inhibit undesired cleavage reactions by single-stranded ribonucleases, such as at positions other than the 5’ phosphate of an RNA residue 
With regard to claim 11, Walder teaches a blocked-cleavable primer wherein the 3' oxygen atom of at least one of the RNA residues is substituted with an amino group, a thiol group, or a methylene group (another example of modifications that may be used to suppress cleavage by single-stranded ribonucleases include substitution of the 5’ oxygen of the atom of the adjacent residue, and thus 3’ to the RNA base, with an amino group, a thiol group or a methylene group, paragraph 126, lines 1-6). 
With regard to claim 12, Walder teaches a blocked-cleavable primer wherein the blocking domain is attached to the 3'-terminal nucleotide of the primer (blocking groups, such as bulky substituents, are placed at or near the 3’ end of oligonucleotide primer to prevent extension, paragraph 117, lines 1-9 and 22-24, paragraph 137, lines 1-3 and Figure 18, top, marked as B). 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019) in view of Loehrlein et al. (U.S. Patent Pub. No. 2002/0160361). 
Walder teaches the limitations of claims 1-12, as discussed above.  However, Walder does not teach a blocked-cleavable primer wherein the tail extension A is present and comprises a region that is identical to a universal forward primer and optionally a probe binding domain.
	Loehrlein teaches methods and compositions for gene expression analysis and gene expression profiling comprising amplifying a plurality of cDNA target sequences using a plurality of target-specific primers and one or more universal primers (see Abstract and paragraph 5, lines 1-13).  Loehrlein further teaches that the target-specific primers comprise a first sequence within a 3’ region derived from a target gene of 
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods of Walder and Loehrlein since both references teach methods for amplification of nucleic acid target sequences using pairs of oligonucleotide primers, including primers comprising blocking moieties on the 3’ end.  While Walder teaches the use of modified primers for hot start PCR assays wherein the primers are unable to participate in an amplification reaction until they hybridize to a complementary nucleic acid sequence and are cleaved by an enzyme such as RNase H2 to generate a functional 3’ end, see Abstract, paragraph 27, lines 1-16 and paragraph 116, lines 1-17), Loehrlein teaches the use of primers comprising a blocked 3’ end useful for attenuating signals of abundant targets in a multiplex assay (see paragraphs 143 and 144), and further teaches the use of target-specific primers that comprise a 5’-universal primer binding region for amplification of a plurality of cDNA molecules in a multiplex assay (paragraphs 6-8).  Thus, an ordinary practitioner would have been motivated to combine the methods of Walder and Loehrlein since Loehrlein provides an additional feature of target-specific primers that may be comprised in the hot-start primers taught by Walder . 

Response to Arguments
11.	Applicant's arguments filed October 6, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that the objection to claims 1-13 because the term “rhPCR” is not defined in the first appearance of the term in the claims should be withdrawn since claim 1 has been amended to recite “RNase H2-dependent PCR (rhPCR)” in the preamble.  The examiner agrees and therefore the objection is withdrawn. 
Applicant then argues that the rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Walder et al. (U.S. Patent Pub. No. 2009/0325169, cited on IDS of 4/10/2019) should be withdrawn since Walder fails to disclose each of every element of the claimed invention.  In particular, Applicant argues that Walder does not teach a blocked cleavable primer comprising a Z region which comprises both a discrimination domain and a cleavage domain.  The examiner asserts that the term “discrimination domain” as defined in the specification can be the same or different as the cleavage domain, and is the position of the potential mutation site, as the RNase H2 enzyme will only cleave at the cleavage site if the criteria at the discrimination domain are met, as taught in one embodiment wherein the enzyme will cleave or not cleave a double-or the sequences flanking it” (last sentence of paragraph 102, emphasis added), with regard to moieties that are useful to enhance discrimination by the cleavage enzyme or a polymerase/ligase, and thus Walder teaches the equivalent of the Z domain of the 
Applicant then argues that the rejection of claim 13 under 35 U.S.C. § 103(a) over Walder et al. (U.S. Patent Pub. No. 2009/0325169) in view of Loehrlein et al. (U.S. Patent Pub. No. 2002/0160361) should be withdrawn since the combination of the prior art references fails to disclose all the claim limitations.  In particular, Applicant argues that neither Walder nor Loehrlein teach or suggest a blocked-cleavable primer with both a discrimination domain and a cleavage domain, as Walder is silent regarding a discrimination domain, and Loehrlein fails to cure this deficiency of Walder.  Applicant further argues that a person of ordinary skill in the art would have lacked both the motivation to combine the two references and a reasonable expectation of success in doing so.  The examiner asserts that Walder teaches or suggests all the limitations of claims 1-12, as discussed above, including the Z domain of the blocked-cleavable primer comprising both a discrimination domain and a cleavage domain.  Since Loehrlein teaches the use of primers comprising a blocked 3’ end useful for attenuating signals of abundant targets in a multiplex assay (see paragraphs 143 and 144), and further teaches the use of target-specific primers that comprise a 5’-universal primer binding region for amplification of a plurality of cDNA molecules in a multiplex assay (paragraphs 6-8), one of ordinary skill in the art would have been motivated to combine the methods of Walder and Loehrlein since Loehrlein provides an additional feature of target-specific primers that may be comprised in the hot-start primers taught by Walder for amplification of the initial products using universal primers.  Therefore, the rejection of claim 13 under 35 U.S.C. § 103(a) over Walder in view of Loehrlein is maintained. 


Summary
12.	Claims 1-13 are rejected over the prior art.  No claims are free of the prior art.  In addition, claims 1-13 are provisionally rejected on the grounds of nonstatutory obviousness-type double patenting, as discussed above. 

Conclusion
13.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637